AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

     This Amendment to Executive Employment Agreement (hereinafter referred to
as the “Amendment”) has been entered into this 3rd day of May, 2012, and amends
that certain Executive Employment Agreement, dated May 4, 2011 (the “Original
Agreement”), by and between Identive Group, Inc., a Delaware corporation, having
its principal executive offices at 1900-B Carnegie Ave., Santa Ana, CA 92705,
United States of America (hereinafter together with all the companies directly
and indirectly controlled by it referred to as the “Company”) and Melvin
Denton-Thompson, an individual being resident in Paris, France (hereinafter
referred to as the “Executive”). This Amendment and the Original Agreement are
collectively referred to herein as the “Agreement.”

     For and in good and valuable consideration, the sufficiency and adequacy of
which is hereby acknowledged, the parties agree to amend the Original Agreement
as follows:

     1. As of and from July 1, 2012, or such other date as may be mutually
agreed by the parties (the “Change Date”), the Executive agrees to resign his
position as Chief Financial Officer and Company Secretary of the Company as set
forth in Section 1 of the Original Agreement and shall thereafter serve as
Executive Vice-President, Special Projects, of the Company. Executive shall
report to the Chief Executive Officer of the Company and perform such
responsibilities as assigned from time to time. Executive shall devote his full
attention to such obligations by using his best efforts to apply his skills and
experience to perform his duties and promote the interests of the business and
projects of the Company.

     2. Section 4(a) of the Original Agreement shall be amended such that the
Term shall expire on March 31, 2013, unless the parties mutually agree in
writing otherwise.

     3. Section 4(b) of the Original Agreement shall be amended such that either
party may terminate the Agreement at any time after the Change Date but the
Company shall be required to pay the Executive’s monthly fixed salary and the
bonus payments pro rata through the end of the Term.

     4. In all other respects, the terms and conditions of the Original
Agreement are hereby ratified and confirmed in full.

     5. This Amendment shall be deemed a contract under, and for all purposes
shall be governed by and construed in accordance with the laws of Delaware. This
Amendment has been drafted in English. In case of contradictions between the
English version and a version prepared in any other language, the English
version shall prevail.

     6. No provision of this Amendment may be amended or waived unless such
amendment or waiver is authorized by the Company (including any authorized
officer or committee of the Board of Directors) and signed by the Executive. No
waiver by either party hereto of any breach by the other party of any condition
or provision of this Amendment to be performed by such other party shall be
deemed a waiver of a similar or dissimilar breach, condition or provision at the
same time or at any prior or subsequent time.

--------------------------------------------------------------------------------

     7. The Agreement contains the entire agreement between the parties hereto
with respect to the matters herein and supersedes all prior agreements and
understandings, oral or written, between the parties hereto, relating to such
matters.

     IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment in
two counterparts on the date first above written.



IDENTIVE GROUP, INC.






By: /s/ Ayman S. Ashour
Ayman S. Ashour
Chairman and Chief Executive Officer






EXECUTIVE






/s/ Melvin Denton-Thompson
Melvin Denton-Thompson




2

--------------------------------------------------------------------------------